Case 3:19-mc-00047-DJH Document 1-1 Filed 12/02/19 Page 1 of 3 PagelD #: 4

oe
wee,

( AHILL a IP Amy Sullivan Cahill
oe “
Cahill IP, PLLC
6013 Brownsboro Park Blvd.
Suite B
Louisville, Kentucky 40207
acahill@cahill-ip.com
Direct : 502-825-0220
Toll Free: 844-238-0755
Mobile: 502-619-4583

Poga®

 

December 2, 2019

VIA FEDERAL EXPRESS

 

Amazon, Inc.

Legal Department- Subpoenas
300 Deschutes Way S.W.
Suite 304

Tumwater, WA 98501

WITHOUT PREJUDICE — ALL RIGHTS RESERVED

 

RE: Tempur Sealy International /Amazon.com seller “ReliableMarketplace”
Infringements

Dear Sir or Madam:

We represent Tempur Sealy International, Inc. (“Tempur Sealy”) in intellectual property
matters and are contacting you regarding Amazon.com seller “ReliableMarketplace.” We provide
this notice pursuant to Section 512 of Title 17 of the U.S. Code (as enacted by the Online Copyright
Infringement Liability Limitation Act”) to request that you immediately take action with respect to
infringements that are occurring by seller “ReliableMarketplace” on Amazon.com. This notice is
being provided to you as the party responsible for hosting the user’s storefront.

Based on the information at our disposal, we have a good faith belief that the material
located on and/or being distributed from seller “ReliableMarketplace” is infringing Tempur Sealy’s
copyrights. The copyrighted works that have been infringed include those listed on Exhibit A,
enclosed herein. Such copies, titles, listings, references, descriptions, depictions, and material that
are the subject of infringing activities are hereinafter referred to as “Infringing Materials.”

Given the infringing activity, we urge you to cooperate with our efforts to protect Tempur
Sealy’s intellectual property rights and immediately do the following:

1. Immediately take steps to remove or disable access to all of the Infringing Materials;

2. Notify any seller who may have participated in reproducing or distributing the Infringing
Materials that their conduct was illegal and could be subject to enforcement; and
Case 3:19-mc-00047-DJH Document 1-1 Filed 12/02/19 Page 2 of 3 PagelD #: 5

atte

CAHILL *«

IP

Without Prejudice — All Rights Reserved

Amazon, Inc.
December 2, 2019

Take appropriate action against any responsible seller under the Abuse Policy/Terms of
Service Agreement, including termination of repeat offenders under Section 512 (i) of Title
17 of the U.S. Code.

we

I believe that the information in this notification is accurate. Under penalty of perjury, I
hereby affirm that | am authorized to act on Tempur Sealy’s behalf whose exclusive copyright
rights I believe to have been infringed as described herein. By providing this notice, Tempur
Sealy is not waiving its right to engage in other enforcement activities, and reserves all rights to

do so at any time.
Thank you for your cooperation and prompt response in this matter.

Sincerely,

On 9 One

Amy 8. Cahill

Enclosure

ce: Tempur Sealy International, Inc.

4832-0161-3227, v. 1
Case 3:19-mc-00047-DJH Document 1-1 Filed 12/02/19 Page 3 of 3 PagelD #: 6

EXHIBIT A
Internet screen shots of Amazon.com storefront of ReliableMarketplace, found at:

https://www.amazon.com/s?i=merchant-
items&me=A3C59OKOW46DCY & gid=1575307731 &ref=sr_ hi 1

oO a weve amaconcom 3 * a £2 ee:

kite = Q

   

 

Serra)

eee Ce a ee

   

  
 

  
 

Pes Ces [14 #34 4

Cade
Lohner

TEMPUR-Protect Contour Pillow Protector, Queen
by Tempur-Pedic

$18.88
A FREE Shipping

 

Get it as soon as Dec. 12-19

Lat Pe 400 when pou Chuave Eeomomy
frae $18.25 6 FREE Shipping Shipping at checkout

oy Save $00.12 (55%)

+ 100% Polyester Wi Steck

+ Made 11 US

 

+ PREMIUM PROTECTC
+ WATER-RESISTANT
- + BREATHABLE FARIOC

7 Glllow DAOLECION 1Ips shia to heed pillow sate fram stale
Heck scant spel
Prowide contioumnt axflow helping mawitain a S1b.BS + tore

  
  
 
 
 
 

combortbée sleep temper soc
+ EASY CARE: Machine wash Lorvmetence & Add to Cart

+ SeYEAR WARRANTY: S-ye. ——
+ QUEENSIZE

 

Ships trom ond sold by

Now (1) ten $18.88 « FREE Shipping RetuabvieMaruet tact

 

 

ume
coon wonec aoees ~
j Upgrade to the Eden Mes
wi aca Mew (1) from >

SIS.EB + FREE Shipping

sue Ov ©
VECELO®

4822-6484-1643, v. 1
